DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved 
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent. Different statutory category of inventions (method, apparatus) same inventive concept.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent. Different statutory category of inventions (method, apparatus) same inventive concept.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of .
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent. Different statutory category of inventions (method, apparatus) same inventive concept.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent. Different statutory category of inventions (method, apparatus) same inventive concept.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of .
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,548,163. Although the claims at the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,548,163. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitations of the instant application encompass those of the conflicting patent.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	In the Examiner's best judgement the best prior art found during prosecution with respect to independent claims 1, 7 and 13 fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the Independent Claims. The references used, fail to singularly or in combination, to anticipate and render obvious the inventive concept identified by the specific claim features of the inventive concept claims. Specifically, receiving, by the terminal device, second DCI sent by the base station; obtaining, by the terminal device, first information from the second DCI, wherein the first information indicates that the terminal device is to perform transmission of a first data packet with the base station according to the first DCI. 

 	The examiner identifies, as the best prior art of record, the following documents: 	a. U.S. Pre-Grant Publ'n. No. 2016/0037524 (published 4 Feb. 2016) [hereinafter Krzymien] teaches a data transmission apparatus and method, comprising: (i.e. fig. 1 shows a UE (109) and a communications controller (102) in a cellular network) receiving, by a terminal device, first DCI sent by a base station; obtaining, by the terminal device from the first DCI, scheduling information used for data transmission; (i.e. Krzymien discloses a UE may receive a first DCI from a the communications controller; see paragraphs 5 and 7) (i.e. the first DCI may comprise scheduling information and HARQ process information; see paragraphs 54) receiving, by the terminal device, second DCI sent by the base station; (i.e. Krzymien discloses a UE may receive a second DCI from a the communications controller; see paragraphs 5 and 7) obtaining, by the terminal device, first information from the second DCI, wherein the first information comprises information used to indicate the terminal device to perform transmission of a first data packet with the base station according to the first DCI; (i.e. the second DCI may is sent on a PDCCH or E-PDCCH and may comprise HARQ info such as process id, indicating the transmission of a packet; see paragraphs 5,7, 54) and performing, by the terminal device, transmission of the first data packet with the base station, (i.e. the purpose of resource allocation is to facilitate UL/DL communications in a LTE network; see paragraph 37) (i.e. fig. 12 shows a first DCI (312) and a second DCI (326) wherein the second DCI may infer information from the first DCI including MCS information, such as code rate and may initiate a packet transfer (retransmission); see paragraph 68) but does not teach the first information of the second DCI indicates that the terminal device is to perform transmission of a first data packet with the base station according to the first DCI. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158.  The examiner can normally be reached on Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
March 12, 2021Primary Examiner, Art Unit 2471